Title: Decr. 31. Fryday.
From: Adams, John
To: 


       Rode from Galliego to Sebrero, Seven Leagues. The Journey Yesterday and to day has been very agreable. The Weather, remarkably fair, and dry, and the Roads not so bad as We expected.
       There is the grandest Profusion of wild irregular Mountains, that I ever saw—Yet laboured and cultivated every one, to its Summit. The Fields of Grain, are all green. We passed a Rang of Mountains that were white with Snow, and there were here and there banks of Snow on the Mountains We passed over, but no Frost at all in the Ground.
       We are now on the highest Ground of all, and within Gun shot of the Line, between Gallice and Leon. The Houses all along are small and of Stone. Some covered with Brick Tile, some with Tile of Stone, but chiefly with Thatch. They interweave a Shrub, of which they make Brooms, among the Straw and bind both together with Wythes. These thatched Roofs are very numerous—But universally dirty, and smoaky. The People wear broad brimmed Hats, or caps made of woolen Cloth like their Coats, Jackets and Breeches which are all of a Colour, made of black sheeps Wool without Dying. The Maragatoes are dressed particularly, in a greasy leathern Jackett &c. But these People will be hereafter more exactly described.
       The Mules, the Asses, the Cattle, Sheep, Hogs, &c. of this Country, ought to be more particularly remarked.
      